76 F.3d 371
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Arthur CARSON, Plaintiff--Appellant,v.NATIONAL CERTIFYING ORGANIZATION FOR PARALEGALS;  Chairmanof the Board of Directors;  Patrick L. Teague,Defendants--Appellees.
No. 95-1376.
United States Court of Appeals, Fourth Circuit.
Decided Jan. 31, 1996.

Arthur Carson, Appellant Pro Se.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his civil complaint.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Carson v. National Certifying Organization for Paralegals, No. CA-94-2263-WN (D.Md. Feb. 27, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.